


110 HR 3567 : Small Business Investment

U.S. House of Representatives
2007-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3567
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2007
			 Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Investment Act
		  of 1958 to expand opportunities for investments in small businesses, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Investment
			 Expansion Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Small Business Investment Company Program
					Sec. 101. Simplified maximum leverage limits.
					Sec. 102. Increased investments in women-owned and socially
				disadvantaged small businesses.
					Sec. 103. Increased investments in smaller
				enterprises.
					Sec. 104. Increased investments in small businesses creating
				new technologies, manufactured goods, or materials or providing services to
				reduce carbon emissions in the United States, reduce the use of non-renewable
				resources, minimize environmental impact, and relate people with the natural
				environment.
					Sec. 105. Simplified aggregate investment
				limitations.
					Title II—New Markets Venture Capital Program
					Sec. 201. Expansion of New Markets Venture Capital
				Program.
					Sec. 202. Improved nationwide distribution.
					Sec. 203. Increased investment in small
				manufacturers.
					Sec. 204. Updating definition of low-income geographic
				area.
					Sec. 205. Study on availability of equity capital.
					Sec. 206. Expanding operational assistance to conditionally
				approved companies.
					Sec. 207. Streamlined application for New Markets Venture
				Capital Program.
					Sec. 208. Elimination of matching requirement.
					Sec. 209. Simplified formula for operational assistance
				grants.
					Sec. 210. Authorization of appropriations and dedication to
				small manufacturing.
					Title III—Angel Investment Program
					Sec. 301. Establishment of Angel Investment
				Program.
					Title IV—Surety Bond Program
					Sec. 401. Study and report.
					Sec. 402. Preferred Surety Bond Program.
					Sec. 403. Denial of liability.
					Sec. 404. Increasing the bond threshold.
					Sec. 405. Fees.
					Title V—Venture Capital Investment Standards
					Sec. 501. Determining whether business concern is independently
				owned and operated.
					Title VI—Regulations
					Sec. 601. Regulations.
				
			ISmall
			 Business Investment Company Program
			101.Simplified
			 maximum leverage limitsSection 303(b) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)) is amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)Maximum
				leverage
							(A)In
				generalThe maximum amount of
				outstanding leverage made available to any one company licensed under section
				301(c) of this Act may not exceed the lesser of—
								(i)300 percent of
				such company’s private capital; or
								(ii)$150,000,000.
								(B)Multiple
				licenses under common controlThe maximum amount of outstanding
				leverage made available to two or more companies licensed under section 301(c)
				of this Act that are commonly controlled (as determined by the Administrator)
				and not under capital impairment may not exceed
				$225,000,000.
							;
				and
				(2)by striking
			 paragraph (4).
				102.Increased
			 investments in women-owned and socially disadvantaged small
			 businessesSection 303(b)(2)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)), as amended by
			 section 101, is further amended by adding at the end the following:
				
					(C)Increased
				investments in women-owned and socially disadvantaged small
				businessesThe limits provided in subparagraphs (A)(ii) and (B)
				shall be $175,000,000 and $250,000,000, respectively, for any company that
				certifies in writing that not less than 50 percent of the company’s aggregate
				dollar amount of investments will be made in small businesses that prior to the
				investment are—
						(i)majority owned by
				one or more—
							(I)socially or
				economically disadvantaged individuals (as defined by Administrator);
							(II)veterans of the
				Armed Forces; or
							(III)current or former
				members of the National Guard or Reserve; or
							(ii)located in a
				low-income geographic area (as defined in section
				351).
						.
			103.Increased
			 investments in smaller enterprisesSection 303 of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 683) is amended by striking subsection (d) and inserting
			 the following:
				
					(d)Increased
				investments in smaller enterprisesThe Administrator shall require each
				licensee, as a condition of an application for leverage, to certify in writing
				that not less than 25 percent of the licensee’s aggregate dollar amount of
				financings will be provide to smaller enterprises (as defined in section
				103(12)).
					.
			104.Increased
			 investments in small businesses creating new technologies, manufactured goods,
			 or materials or providing services to reduce carbon emissions in the United
			 States, reduce the use of non-renewable resources, minimize environmental
			 impact, and relate people with the natural environmentSection 303 of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 683), as amended by this Act, is further amended by
			 adding at the end the following:
				
					(k)Increased
				investments in small businessesThe Administrator shall give consideration
				to investments in small businesses that are creating new technologies,
				manufactured goods, or materials, or providing services to reduce carbon
				emissions in the United States, reduce the use of non-renewable resources,
				minimize environmental impact, and relate people with the natural
				environment.
					.
			105.Simplified
			 aggregate investment limitationsSection 306(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 686(a)) is amended to read
			 as follows:
				
					(a)If any small business investment company
				has obtained financing from the Administration and such financing remains
				outstanding, the aggregate amount of securities acquired and for which
				commitments may be issued by such company under the provisions of this title
				for any single enterprise shall not, without the approval of the
				Administration, exceed 10 percent of the sum of—
						(1)the private
				capital of such company; and
						(2)the total amount of
				leverage projected by the company in the company’s business plan that was
				approved by the Administration at the time of the grant of the company’s
				license.
						.
			IINew
			 Markets Venture Capital Program
			201.Expansion of
			 New Markets Venture Capital Program
				(a)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended by
			 striking under which the Administrator may and inserting
			 under which the Administrator shall.
				(b)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the Small Business Administration shall submit
			 to Congress a report evaluating the success of the expansion of the New Markets
			 Venture Capital Program under this section.
				202.Improved
			 nationwide distributionSection 354 of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 689c) is amended by adding at the end the
			 following:
				
					(f)Geographic
				expansionFrom among companies submitting applications under
				subsection (b), the Administrator shall consider the selection criteria and
				nationwide distribution under subsection (c) and shall, to the maximum extent
				practicable, approve at least one company from each geographic region of the
				Small Business
				Administration.
					.
			203.Increased
			 investment in small manufacturersSection 354(d)(1) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)(1)) is
			 amended—
				(1)by striking
			 Each and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B),
				each
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Small
				manufacturer investment capital requirementsEach conditionally
				approved company engaged primarily in development of and investment in small
				manufacturers shall raise not less than $3,000,000 of private capital or
				binding capital commitments from one or more investors (other than agencies or
				departments of the Federal Government) who meet criteria established by the
				Administrator.
						.
				204.Updating
			 definition of low-income geographic areaSection 351 of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 689) is amended—
				(1)by striking
			 paragraphs (2) and (3);
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Low-income
				geographic areaThe term low-income geographic
				area has the same meaning given the term low-income
				community in section 45D(e) of the Internal
				Revenue Code of 1986 (26 U.S.C.
				45D(e)).
						;
				and
				(3)by redesignating
			 paragraphs (4) through (8) as (3) through (7), respectively.
				205.Study on
			 availability of equity capital
				(a)Study
			 requiredBefore the expiration of the 180-day period that begins
			 on the date of the enactment of this Act, the Chief Counsel for Advocacy of the
			 Small Business Administration shall conduct a study on the availability of
			 equity capital in low-income urban and rural areas.
				(b)ReportNot
			 later than 90 days after the completion of the study under subsection (a) the
			 Administrator of the Small Business Administration shall submit to Congress a
			 report containing the findings of the study required under subsection (a) and
			 any recommendations of the Administrator based on such study.
				206.Expanding
			 operational assistance to conditionally approved companies
				(a)Operational
			 assistance grants to conditionally approved companiesSection 358(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689(a)) is amended by
			 adding at the end the following new paragraph:
					
						(6)Grants to
				conditionally approved companies
							(A)In
				generalSubject to subparagraphs (A) and (B), upon the request of
				a company conditionally-approved under section 354(c), the Administrator shall
				make a grant to the company under this subsection.
							(B)Repayment by
				companies not approvedIf a company receives a grant under
				paragraph (6) and does not enter into a participation agreement for final
				approval, the company shall repay the amount of the grant to the
				Administrator.
							(C)Deduction from
				grant to approved companyIf a company receives a grant under
				paragraph (6) and receives final approval under section 354(e), the
				Administrator shall deduct the amount of the grant under that paragraph from
				the total grant amount that the company receives for operational
				assistance.
							(D)Amount of
				grantNo company may receive a grant of more than $50,000 under
				this
				paragraph.
							.
				(b)Limitation on
			 time for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended in
			 the matter preceding paragraph (1) by striking a period of time, not to
			 exceed 2 years, and inserting 2 years.
				(c)Expanded
			 definition of operational assistanceSection 351(5) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689(5)) is amended by
			 inserting before the period at the end the following: , including
			 assistance on how to implement energy efficiency and sustainable practices that
			 reduce the use of non-renewable resources or minimize environmental impact and
			 reduce overall costs and increase health of employees.
				207.Streamlined
			 application for New Markets Venture Capital ProgramNot later than 60 days after the date of the
			 enactment of this section, the Administrator of the Small Business
			 Administration shall prescribe standard documents for final New Markets Venture
			 Capital Company approval application under section 354(e) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(e)). The
			 Administrator shall assure that the standard documents shall be designed to
			 substantially reduce the cost burden of the application process on the
			 companies involved.
			208.Elimination of
			 matching requirementSection
			 354(d)(2)(A)(i) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(d)(2)(A)(i)) is amended—
				(1)in subclause (I)
			 by adding and at the end;
				(2)in subclause (II)
			 by striking and at the end; and
				(3)by striking
			 subclause (III).
				209.Simplified
			 formula for operational assistance grantsSection 358(a)(4)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is
			 amended—
				(1)by striking
			 shall be equal to and all that follows through the period at the
			 end and by inserting shall be equal to the lesser of—;
			 and
				(2)by adding at the
			 end the following:
					
						(i)10
				percent of the resources (in cash or in kind) raised by the company under
				section 354(d)(2); or
						(ii)$1,000,000.
						.
				210.Authorization
			 of appropriations and dedication to small manufacturingSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is
			 amended—
				(1)by
			 striking fiscal years 2001 through 2006 and inserting
			 fiscal years 2008 through 2010;
				(2)in paragraph
			 (1)—
					(A)by striking
			 $150,000,000 and inserting $30,000,000;
			 and
					(B)by inserting
			 before the period at the end the following: , of which not less than
			 one-quarter shall be used to guarantee debentures of companies engaged
			 primarily in development of and investment in small manufacturers;
			 and
					(3)in
			 paragraph (2)—
					(A)by striking
			 $30,000,000 and inserting $5,000,000; and
					(B)by inserting before the period at the end
			 the following: , of which not less than one-quarter shall be used to
			 make grants to companies engaged primarily in development of and investment in
			 small manufacturers.
					IIIAngel Investment
			 Program
			301.Establishment
			 of Angel Investment Program
				(a)EstablishmentTitle
			 III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et
			 seq.) is amended by adding at the end the following new
			 part:
					
						CAngel Investment
				Program
							380.Office of Angel
				Investment
								(a)EstablishmentThere
				is established, in the Investment Division of the Small Business
				Administration, the Office of Angel Investment.
								(b)DirectorThe
				head of the Office of Angel Investment is the Director of Angel
				Investment.
								(c)DutiesSubject
				to the direction of the Secretary, the Director shall perform the following
				functions:
									(1)Provide support
				for the development of angel investment opportunities for small business
				concerns.
									(2)Administer the
				Angel Investment Program under section 382 of this Act.
									(3)Administer the
				Federal Angel Network under section 383 of this Act.
									(4)Administer the
				grant program for the development of angel groups under section 384 of this
				Act.
									(5)Perform such other duties consistent with
				this section as the Administrator shall prescribe.
									381.DefinitionsIn this part:
								(1)The term
				angel group means 10 or more angel investors organized for the
				purpose of making investments in local or regional small business concerns
				that—
									(A)consists primarily
				of angel investors;
									(B)requires angel
				investors to be accredited investors; and
									(C)actively involves
				the angel investors in evaluating and making decisions about making
				investments.
									(2)The term
				angel investor means an individual who—
									(A)qualifies as an
				accredited investor (as that term is defined under Rule 501 of Regulation D of
				the Securities and Exchange Commission (17 CFR 230.501));
									(B)provides capital
				to or makes investments in a small business concern.
									(3)The term
				small business concern owned and controlled by veterans has the
				meaning given that term under section 3(q)(3) of the Small Business Act (15
				U.S.C. 632(q)(3)).
								(4)The term
				small business concern owned and controlled by women has the
				meaning given that term under section 8(d)(3)(D) of such Act (15 U.S.C.
				637(d)(3)(D)).
								(5)The term
				socially and economically disadvantaged small business concern
				has the meaning given that term under section 8(a)(4)(A) of such Act (15 U.S.C.
				637(a)(4)(A)).
								382.Angel
				Investment Program
								(a)In
				generalThe Director of Angel
				Investment shall establish and carry out a program, to be known as the Angel
				Investment Program, to provide financing to approved angel groups for the
				purpose of providing venture capital investment in small businesses in their
				communities.
								(b)EligibilityTo
				be eligible to receive financing under this section, an angel group
				shall—
									(1)have demonstrated
				experience making investments in local or regional small business
				concerns;
									(2)have established
				protocols and a due diligence process for determining its investment
				strategy;
									(3)have an
				established code of ethics; and
									(4)submit an
				application to the Director of Angel Investment at such time and containing
				such information and assurances as the Director may require.
									(c)Use of
				fundsAn angel group that receives financing under this section
				shall use the amounts received to make investments in small business
				concerns—
									(1)that have been in
				existence for less than 5 years as of the date on which the investment is
				made;
									(2)that have fewer than 75 employees as of the
				date on which the investment is made;
									(3)more than 50 percent of the employees of
				which perform substantially all of their services in the United States as of
				the date on which the investment is made; and
									(4)within the
				geographic area determined by the Director under subsection (e).
									(d)Limitation on
				amountNo angel group receiving financing under this section
				shall receive more than $2,000,000.
								(e)Limitation on
				geographic areaFor each angel group receiving financing under
				this section, the Director shall determine the geographic area in which a small
				business concern must be located to receive an investment from that angel
				group.
								(f)Priority in
				providing financingIn
				providing financing under this section, the Director shall give priority to
				angel groups that invest in small business concerns owned and controlled by
				veterans, small business concerns owned and controlled by women, and socially
				and economically disadvantaged small business concerns.
								(g)Nationwide
				distribution of financingIn providing financing under this
				section, the Director shall, to the extent practicable, provide financing to
				angel groups that are located in a variety of geographic areas.
								(h)Matching
				requirementAs a condition of receiving financing under this
				section, the Director shall require that for each small business concern in
				which the angel group receiving such financing invests, the angel group shall
				invest an amount that is equal to or greater than the amount of financing
				received under this section from a source other than the Federal Government
				that is equal to the amount of the financing provided under this section that
				the angel group invests in that small business concern.
								(i)Repayment of
				financingAs a condition of
				receiving financing under this section, the Director shall require an angel
				group to repay the Director for any investment on which the angel group makes a
				profit an amount equal to the percentage of the returns that is equal to the
				percentage of the total amount invested by the angel group that consisted of
				financing received under this section.
								(j)Angel Investment
				Fund
									(1)EstablishmentThere
				is in the Treasury a fund to be known as the Angel Investment Fund.
									(2)Deposit of
				certain amountsAmounts collected under subsection (i) shall be
				deposited in the fund.
									(3)Use of
				depositsDeposits in the fund
				shall be available for the purpose of providing financing under this section in
				the amounts specified in annual appropriation laws without regard to fiscal
				year limitations.
									(k)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section—
									(1)$10,000,000 for fiscal year 2008;
									(2)$20,000,000 for
				fiscal year 2009; and
									(3)$20,000,000 for
				fiscal year 2010.
									383.Federal Angel
				Network
								(a)In
				generalSubject to the succeeding provisions of this subsection,
				the Director of the Office of Angel Investment shall establish and maintain a
				searchable database, to be known as the Federal Angel Network, to assist small
				business concerns in identifying angel investors.
								(b)Network
				contentsThe Federal Angel Network shall include—
									(1)a list of the names
				and addresses of angel groups and angel investors;
									(2)information about
				the types of investments each angel group or angel investor has made;
				and
									(3)information about
				other public and private resources and registries that provide information
				about angel groups or angel investors.
									(c)Collection of
				information
									(1)In
				generalThe Director shall collect the information to be
				contained in the Federal Angel Network and shall ensure that such information
				is updated regularly.
									(2)Request for
				exclusion of informationThe Director shall not include such
				information concerning an angel investor if that investor contacts the Director
				to request that such information be excluded from the Network.
									(d)AvailabilityThe
				Director shall make the Federal Angel Network available on the Internet website
				of the Administration and shall do so in a manner that permits others to
				download, distribute, and use the information contained in the Federal Angel
				Network.
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,000,000, to remain available until expended.
								384.Grant program
				for development of angel groups
								(a)In
				generalThe Director of the
				Office of Angel Investment shall establish and carry out a grant program to
				make grants to eligible entities for the development of new or existing angel
				groups and to increase awareness and education about angel investing.
								(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
									(1)a State or unit of
				local government;
									(2)a nonprofit
				organization;
									(3)a state mutual
				benefit corporation;
									(4)a Small Business
				Development Center established pursuant to section 21 of the Small Business Act
				(15 U.S.C.
				648); or
									(5)a women’s business
				center established pursuant to section 29 of the Small Business Act (15 U.S.C.
				656).
									(c)Matching
				requirementThe Administrator
				shall require, as a condition of any grant made under this section, that the
				eligible entity receiving the grant provide from resources (in cash or in
				kind), other than those provided by the Administrator or any other Federal
				source, a matching contribution equal to 50 percent of the amount of the
				grant.
								(d)ApplicationTo
				receive a grant under this section, an eligible entity shall submit an
				application that contains—
									(1)a proposal
				describing how the grant would be used; and
									(2)any other
				information or assurances as the Director may require.
									(e)ReportNot
				later than 3 years after the date on which an eligible entity receives a grant
				under this section, such eligible entity shall submit a report to the
				Administrator describing the use of grant funds and evaluating the success of
				the angel group developed using the grant funds.
								(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,500,000, for each of fiscal years 2008 through
				2010.
								.
				IVSurety Bond
			 Program
			401.Study and
			 report
				(a)StudyThe Administrator of the Small Business
			 Administration shall conduct a study of the current funding structure of the
			 surety bond program carried out under part B (15 U.S.C. 694a et seq.) of title IV
			 of the Small Business Investment Act of 1958. The study shall include—
					(1)an assessment of
			 whether the program’s current funding framework and program fees are inhibiting
			 the program’s growth;
					(2)an assessment of
			 whether surety companies and small business concerns could benefit from an
			 alternative funding structure; and
					(3)an
			 assessment of whether permissible premium rates for surety companies
			 participating in the program should be placed on parity with the rates
			 authorized by appropriate State insurance regulators and how such a change
			 would affect the program under the current funding framework.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator shall submit to Congress a report on the results of the
			 study.
				402.Preferred
			 Surety Bond Program
				(a)Program
			 requiredPart B (15 U.S.C. 694a et seq.) of title IV
			 of the Small Business Investment Act of 1958 is amended by adding at the end
			 the following:
					
						413.Preferred
				Surety Bond Program
							(a)Program
				requiredThe Administrator shall carry out a program, to be known
				as the Preferred Surety Bond Program, under which the Administration, by a
				written agreement between the surety and the Administration, delegates to the
				surety complete authority to issue, monitor, and service bonds subject to
				guaranty from the Administration without obtaining the specific approval of the
				Administration. Bonds made under the program shall carry a 70 percent
				guaranty.
							(b)TermThe
				term of a delegation of authority under such an agreement shall not exceed 2
				years.
							(c)RenewalSuch
				an agreement may be renewed one or more times, each such renewal providing one
				additional term. Before each renewal, the Administrator shall review the
				surety’s bonds, policies, and procedures for compliance with relevant rules and
				regulations.
							(d)ApplicationThe
				Administrator shall promptly act upon an application from a surety to
				participate in the program, in accordance with criteria and procedures
				established in regulations pursuant to section 411(d).
							(e)Reduction or
				termination of participationThe Administrator is authorized to
				reduce the allotment of bond guarantee authority or terminate the participation
				of a surety in the program based on the rate of participation of such surety
				during the 4 most recent fiscal year quarters compared to the median rate of
				participation by the other sureties in the
				program.
							.
				(b)Conforming
			 amendmentsSection 411 of the Small Business Investment Act of
			 1958 (15 U.S.C.
			 694b) is amended—
					(1)in
			 subsection (a), by striking paragraphs (3), (4), and (5);
					(2)in subsection
			 (b)(2), by striking the authority of subsection (a)(3) and
			 inserting the authority of section 413;
					(3)in
			 subsection (c)—
						(A)by striking
			 paragraph (1); and
						(B)by redesignating
			 paragraphs (2) through (4) as (1) through (3), respectively; and
						(4)in subsection
			 (g)(3), by striking the authority of paragraph (3) of subsection
			 (a) and inserting the authority of section 413.
					403.Denial of
			 liabilitySection 411 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 694b) is amended by
			 adding at the end the following:
				
					(k)For bonds made or
				executed with the prior approval of the Administration, the Administration
				shall not deny liability to a surety based upon information that was provided
				as part of the guaranty
				application.
					.
			404.Increasing the
			 bond thresholdSection 411(a)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)) is amended by
			 striking $2,000,000 and inserting
			 $3,000,000.
			405.FeesSection 411 of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 694b) is amended by adding at the end the
			 following:
				
					(l)To the extent that amounts are made
				available to the Administrator for the purpose of fee contributions, the
				Administrator shall use such funds to offset fees established and assessed
				under this section. Each fee contribution shall be effective for one fiscal
				quarter and shall be adjusted as necessary to ensure that amounts made
				available are fully
				used.
					.
			VVenture Capital
			 Investment Standards
			501.Determining
			 whether business concern is independently owned and operatedSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
				
					(5)Non-affiliation
				of venture capital from consideration of small business concernFor purposes of determining whether a small
				business concern is independently owned and operated under paragraph (1) or
				meets the small business size standards instituted under paragraph (2), the
				Administrator shall not consider a business concern to be affiliated with a
				venture capital operating company (or with any other business that the venture
				capital operating company has financed) if—
						(A)the venture
				capital operating company does not own 50 percent or more of the business
				concern; and
						(B)employees of the
				venture capital operating company do not constitute a majority of the board of
				directors of the business concern.
						(6)Definition of
				independently owned and operatedFor purposes of this section, a business
				concern shall be deemed to be independently owned and operated
				if—
						(A)it is owned in
				majority part by one or more natural persons or venture capital operating
				companies;
						(B)there is no single
				venture capital operating company that owns 50 percent or more of the business
				concern; and
						(C)there is no single
				venture capital operating company the employees of which constitute a majority
				of the board of directors of the business concern.
						(7)Definition of
				venture capital operating companyFor purposes of
				this section, the term venture capital operating company means a
				business concern—
						(A)that—
							(i)is
				a Venture Capital Operating Company, as that term is defined in regulations
				promulgated by the Secretary of Labor; or
							(ii)is an entity
				that—
								(I)is registered under
				the Investment Company Act of 1940 (15 U.S.C. 80a–51 et seq.);
								(II)is an investment
				company, as defined in section 3(c)(14) of such Act (15 U.S.C.
				80a–3(c)(14)), which is not registered under such Act because
				it is beneficially owned by less than 100 persons; or
								(III)is a nonprofit organization affiliated
				with, or serving as a patent and licensing organization for, a university or
				other institution of higher education and that invests primarily in small
				business concerns; and
								(B)that is not
				controlled by any business concern that is not a small business concern within
				the meaning of section 3; and
						(C)that has fewer than
				500 employees; and
						(D)that is itself a
				concern incorporated and domiciled in the United States, or is controlled by a
				concern that is incorporated and domiciled in the United
				States.
						.
			VIRegulations
			601.RegulationsNot later than 90 days after the date of the
			 enactment of this Act, the Administrator shall issue revisions to all existing
			 regulations as necessary to ensure their conformity with the amendments made by
			 this Act.
			
	
		
			Passed the House of
			 Representatives September 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
